DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-21 (renumbered 1-7 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15-21, prior art fails to explicitly disclose or suggest a system for providing additional content associated with a patch to a user, the system comprising: application software configured for execution on a handheld electronic device, wherein the application software is configured to wirelessly obtain information identifying the patch and/or a visual representation provided with the patch from a communication chip provided with the patch; a server configured to: communicate with the application software; receive the obtained information identifying the patch and/or the visual representation provided on the patch from the application software; maintain a data structure that correlates, links, or otherwise associates information identifying patches and/or the visual representation thereof with content; using the received identifying information, access the data structure; select content linked to the patch and/or the visual representation provided on the patch with the identifying information by the data structure; and transmit the selected content to the application software; and host user accounts configured to allow users to interact with the data structure and manage customization of user experiences with patches associated with the identifying information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 28, 2021